Citation Nr: 0947275	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left hand 
osteoarthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from June 1942 to June 1946 
and from October 1950 to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A preexisting left hand disability was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for left hand 
osteoarthritis have been met.  38 C.F.R. §§ 3.303, 3.304, 
3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Generally, Veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that a Veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b).

As shown below, the Board finds that a preexisting left hand 
disability was aggravated by the Veteran's service.

The Veteran reported in July 2006 that he injured his left 
hand with a blasting cap when he was 10 or 11 years old.  He 
stated that he was taken to a hospital in Harrisburg, 
Illinois, where part of his left thumb and hand were 
reconstructed.  The Veteran stated that when he was first 
drafted he was sent home due to his hand disability, but 
several months later he was called back and drafted into 
service.  The Veteran's first DD Form 214 indicates that the 
Veteran served in Germany during World War II.

The Board notes that the Veteran's service treatment records, 
other than a June 1946 discharge examination, are 
unavailable.  The discharge examination report notes no 
musculoskeletal disabilities. 

The Veteran's second DD Form 214 reveals that the Veteran was 
recalled from inactive status in October 1950, but was 
released for physical disqualification in December 1950.  

The record contains several medical reports indicating that 
the Veteran injured his left hand as a child.  

The Veteran submitted an August 2006 letter from his private 
physician.  The physician noted that the Veteran had been her 
patient for many years and that it was likely that the 
Veteran's military service aggravated his left hand causing 
severe chronic pain.

In September 2009, a VA physician opined that the Veteran's 
service, which included training, exercise, and strenuous 
drills utilizing the left hand, accelerated the 
osteoarthritis in the Veteran's left hand.  The examiner 
stated that he had no doubt that the military service 
accelerated the condition of the Veteran's left hand 
osteoarthritis.

The Board notes that there is a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's service treatment 
records held by the government have been lost or destroyed.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Board recognizes that there are no actual pre-service 
medical records showing that the Veteran had a left hand 
injury prior to service.  There are, however, many post-
service medical records which indicate that the Veteran had a 
left hand injury when he was a child and the Board finds that 
the Veteran's reports of the pre-service left hand injury are 
credible.  Additionally the fact that the Veteran was 
discharged from service in December 1950 due to physical 
disqualification lends some support to his statements.  

With regard to whether the Veteran's preexisting left hand 
disability was aggravated by the Veteran's four years of 
active duty in World War II, including service in Germany, 
there are two medical statements in support of the Veteran's 
claim.  This includes the September 2009 letter from the VA 
physician who discussed the Veteran's medical history and 
stated that he had no doubt that the Veteran's left hand 
disability was accelerated by military service.  The record 
contains no medical evidence to the contrary.

Ironically, the nature of the nexus opinions presumes a pre-
existing disability to the left hand.  That is, the opinions 
indicate that the nature of activity in military service 
would likely aggravate a pre-existing left hand disability.  
If the Board were to presume the Veteran was sound at 
entrance, the evidence certainly does not meet the heightened 
standard to rebut that presumption.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  There is 
no evidence suggesting a left hand injury in service or that 
the Veteran's left hand injury was incurred in service.  
Thus, in light of the supporting medical opinions, it is in 
the Veteran's interest for the Board to find that his left 
hand disability pre-existed service.  

The Board finds that the evidence is at least in equipoise 
that the Veteran had a preexisting left hand disability that 
was permanently aggravated by service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, service 
connection for left hand osteoarthritis is warranted based on 
aggravation of a preexisting disability.  38 C.F.R. § 3.306.


ORDER

Entitlement to service connection for left hand 
osteoarthritis is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


